309 S.W.3d 406 (2010)
Lisa Marie MORGAN, Appellant,
v.
Christopher Paul MORGAN, Respondent.
No. WD 71546.
Missouri Court of Appeals, Western District.
April 27, 2010.
Dana K. Kaiser, Kansas City, MO, for appellant.
Dennis J. Campbell Owens, Kansas City, MO and Jonathan Sternberg, Kansas City, MO, for respondent.
Before Division One: KAREN KING MITCHELL, Presiding Judge, LISA WHITE HARDWICK, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Lisa M. Morgan ("Mother") appeals from the Platte County trial court's Second Amended Judgment of Dissolution of Marriage ("Second Amended Judgment"), which, among other things, awarded Christopher P. Morgan ("Father") the residential address for mailing and educational purposes for the children, and adopted the proposed parenting plan set forth by Father, with minor changes. Mother contends *407 that: (1) the trial court erred by adopting Father's Proposed Parenting Plan, with minor changes, as set forth in the Second Amended Judgment; (2) the trial court abused its discretion by not allowing Mother to offer a revised parenting plan; (3) the trial court erred because it failed to make written findings in the Second Amended Judgment regarding the rejection of Mother's First Amended Parenting Plan; and (4) the trial court erred in designating Father's address as the children's address for mailing and education purposes. We affirm. 84.16(b).